NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 30, 2011
                                   Decided March 31, 2011

                                            Before

                             WILLIAM J. BAUER, Circuit Judge 

                             RICHARD A. POSNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 10‐2488

UNITED STATES OF AMERICA,                        Appeal from the United States District
           Plaintiff‐Appellee,                   Court for the Southern District of Illinois.

       v.                                        No. 3:09CR30049‐001‐DRH

BILL L. WILMOTH III,                             David R. Herndon,
      Defendant‐Appellant.                       Chief Judge.

                                         O R D E R

        Bill L. Wilmoth III pleaded guilty to two counts of possession of child pornography,
see 18 U.S.C. § 2252A(a)(5)(B), and was sentenced to 109 months’ imprisonment. Wilmoth
filed a notice of appeal, but his appointed lawyer seeks to withdraw because he cannot
identify a nonfrivolous basis for appeal. See Anders v. California, 386 U.S. 738 (1967).
Wilmoth has not accepted our invitation to respond to counsel’s motion. See CIR. R. 51(b).
We confine our review to the potential issues identified in counsel’s facially adequate brief.
See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). 

        Wilmoth does not want his guilty pleas vacated, so counsel properly omits any
discussion of the adequacy of the plea colloquy or the voluntariness of the pleas. See United
States v. Knox, 287 F.3d 667, 670‐72 (7th Cir. 2002).
No. 10‐2488                                                                                Page 2

        Counsel cannot identify any error in the district court’s calculation of the guidelines
imprisonment range. Although counsel incorrectly states that Wilmoth may not challenge
the district court’s guidelines calculation because he failed to object to it at sentencing—we
may still review for plain error, see United States v. Jumah, 599 F.3d 799, 811 (7th Cir.
2010)—counsel is correct that any challenge to the guidelines calculation would be
frivolous. The district court properly calculated a guidelines range of 97 to 120 months
based on a criminal history category of 1 and a total offense level of 30, which included
adjustments for material involving prepubescent minors, id. § 2G2.2(b)(2); material
containing depictions of violence id. § 2G2.2(b)(4); use of file‐sharing software, id.
§ 2G2.2(b)(3)(F); use of a computer to possess, transmit, receive, or distribute material, id.
§ 2G2.2(b)(6); possession of more than 600 images of child pornography, id.
§ 2G2.2(b)(7)(D); and acceptance of responsibility, id. § 3E1.1. Counsel cannot identity any
reason to disregard the presumption of reasonableness accorded a within‐range sentence
like Wilmoth’s, nor can we. See Rita v. United States, 551 U.S. 338, 347 (2007); United States v.
Pape, 601 F.3d 743, 746 (7th Cir. 2010). 

        Counsel next evaluates whether Wilmoth could challenge the district court’s
assessment of the sentencing factors in 18 U.S.C. § 3553(a), but correctly concludes that such
a challenge would be frivolous. In particular counsel considers whether Wilmoth could
argue that the district court disregarded his main argument in mitigation that he had
undergone a religious conversion and did not present a risk of being a recidivist. But the
court did consider this argument and did not believe that Wilmoth’s religious conversion
was genuine—a determination that is entitled to deference. See United States v. Williams, 553
F.3d 1073, 1083 n.3 (7th Cir. 2009). The district court also considered the other § 3553(a)
factors, and noted the substantial amount of child pornography in Wilmoth’s possession.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.